Notice of Allowability
Claims 1-3, 7-12, 16-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Chethan Srinivasa, Reg. No. 62,978 on March 7, 2022.

The application is amended as follows:


IN THE CLAIMS:

1. (Currently Amended) A method comprising: 
receiving, by a device, a processing load of a server and a request rate indicative of a number of requests to the server; 
applying, by the device, a filter to the processing load and to the request rate to generate a first signal for the processing load for a range of time and a second signal for the request rate for the range of time; 
determining, by the device based on the first signal and the second signal, a value indicative of a correlation between the processing load of the server and the request rate for the range of time; 
assigning, by the device, a confidence for the value indicative of the correlation between the processing load and the request rate of the server for the range of time; 
detecting, by the device, that the confidence is outside a confidence range, the confidence range including a plurality of confidences for one or more previous values determined for the server; 
determining, by the device, a change in the value responsive to the confidence being outside the confidence range and outside a range of a threshold for the server, the threshold indicative of one or more previous values determined for the server for the range of time indicative of previous correlations between previous processing loads and previous request rates; 
detecting, by the device, a degradation in a performance of the server responsive to the change in the value for the server; and 
generating, by the device responsive to the detection of the degradation in the performance of the server, an alert indicating the degradation in the performance of the server.  

2. (Currently Amended The method of claim 1, comprising: 
the change in the value for the server responsive to the value being less than the range of the threshold for the server. 


3. (Currently Amended) The method of claim 1, comprising: 
generating, by the device, the alert indicating [[a]] the degradation in [[a]] the performance of the server responsive to the value being less than the range of the threshold for the server.  

4-6. (Canceled)  
  
7. (Previously Presented) The method of claim 1, comprising: 
continuously determining, by the device, the processing load over one or more ranges of time, the processing load indicative of a central processing unit (CPU) utilization of the server.  

8. (Previously Presented) The method of claim 1, wherein the request rate is indicative of a total number of requests to the server, and 
continuously determining, by the device, the total number of requests to the server for a plurality of ranges of time.  

9. (Previously Presented) The method of claim 1, wherein the request rate is indicative of the number of requests to a service of the server, and 
continuously determining, by the device, the number of requests for the service for a plurality of ranges of time.  

10. (Currently Amended) A system comprising: 
one or more processors coupled to memory, the one or more processors configured to: 
receive a processing load of a server and a request rate indicative of a number of requests to the server; 

determine, based on the first signal and the second signal, a value indicative of a correlation between the processing load of the server and the request rate for the range of time; 
assign a confidence for the value indicative of the correlation between the processing load and the request rate of the server for the range of time; 
detect that the confidence is outside a confidence range, the confidence range including a plurality of confidences for one or more previous values determined for the server; 
determine a change in the value responsive to the confidence being outside the confidence range and that the value is outside a range of a threshold for the server, the threshold indicative of one or more previous values determined for the server for the range of time indicative of previous correlations between previous processing loads and previous request rates; 
detect a degradation in a performance of the server responsive to the change in the value for the server and the value being outside the range of the threshold; and 
generate, responsive to the detection of the degradation in the performance of the server, an alert indicating the degradation in the performance of the server. 

11. (Currently Amended) The system of claim 10, wherein the one or more processors are configured to: 
detect [[a]] the change in the value for the server responsive to the value being less than the range of the threshold for the server. ; and



generate the alert indicating [[a]] the degradation in [[a]] the performance of the server responsive to the value being less than the range of the threshold for the server.  

13-15. (Canceled)  
  
16. (Previously Presented) The system of claim 10, wherein the one or more processors are configured to: 
continuously determine the processing load over one or more ranges of time, the processing load indicative of a central processing unit (CPU) utilization of the server.  

17. (Previously Presented) The system of claim 10, wherein the one or more processors are configured to: 
continuously determine a total number of requests to the server for a plurality of ranges of time.  

18. (Previously Presented) The system of claim 10, wherein the one or more processors are configured to: 
continuously determine the number of requests for a service of the server for a plurality of ranges of time.  

19. (Currently Amended) A non-transitory computer-readable medium, comprising instructions that, when executed by a processor of a device, cause the processor to: 
receive a processing load of a server and a request rate indicative of a number of requests to the server; 
apply a filter to the processing load and to the request rate to generate a first signal for the processing load for a range of time and a second signal for the request rate for the range of time; 
determine, based on the first signal and the second signal, a value indicative of a correlation between the processing load of the server and the request rate for the range of time; 
assign a confidence for the value indicative of the correlation between the processing load and the request rate of the server for the range of time; 
detect that the confidence is outside a confidence range, the confidence range including a plurality of confidences for one or more previous values determined for the server; 
determine a change in the value responsive to the confidence being outside the confidence range and that the value is outside a range of a threshold for the server, the threshold indicative of one or more previous values determined for the server for the range of time indicative of previous correlations between previous processing loads and previous request rates; 
detect a degradation in a performance of the server responsive to the change in the value for the server and the value being outside the range of the threshold; and 
generate, responsive to the detection of the degradation in the performance of the server, an alert indicating the degradation in the performance of the server. 

20. (Currently Amended) The computer-readable medium of claim 19, further comprising instructions that cause the processor to: 
detect [[a]] the change in the value for the server responsive to the value being less than the range of the threshold for the server. 







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445